Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00640-CR

                                  William Boyd PORTER,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR4455
                        Honorable Jefferson Moore, Judge Presiding

          BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED November 28, 2018.


                                              _____________________________
                                              Irene Rios, Justice